Kevin Yates Chief Executive Officer NuState Energy Holdings, Inc. 1201 Main Street, Suite 1980 Columbia, SC 29201 March 5, 2013 United States Securities and Exchange Commission Washington, DC 20549 Re: NuState Energy Holdings, Inc. Amendment No. 1 to Form 10-12G Filed January 28, 2013 File No. 000-25753 Dear Donald E. Field, Pursuant to our conversation on March 4, 2013, NuState Energy Holdings intent is to respond to the comments from the SEC letter dated February 21, 2013 by March 27, 2013. Thank you. Sincerely, /s/ Kevin Yates Chief Executive Officer NuState Energy Holdings, Inc.
